Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
Claims 1,2, and 8-13 are pending, and claims 3-7 are canceled. Claims 8-13 are new.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
wherein the interior surfaces of one or more of the back wall, first and second side walls, front wall, and top comprises a first half set of attachment means (“means”)” and “a second half set of attachment means (“means”) designed and positioned to releasably engage (function language) with the first half set of attachment means (“means”).” in Claim 8. This Claim 8 contains a means plus function limitation because of the combination the “means” of “first half set of attachment means and a second half set of attachment means” and function of “designed and positioned to releasably engage” without reciting sufficient structure to achieve the function in the claim. Note the specification discloses in pg. 3 first paragraph, “separate panels are employed, they may be releasably attached to the inside surfaces of the front, back, and side walls and the top by means of hook and loop fasteners, snaps, zippers, friction-fit, or any other attachment known in the art.” 

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "MOLLE-type attachment straps and PALS-type webbing areas". It is unclear how much the structure has to be construed as a type of “MOLLE-type attachment straps and PALS-type webbing areas” to fulfill the attachment system of the claimed device.
Claim 9 recites the limitation "the attachment means". It is unclear if this refers to the first half of the attachment means, the second half of the attachment means, or both. For examination purposes, “the attachment means” will be construed as both the first and the second halves of the attachment means. 
Claim 12 recites the limitation " the first attachment means comprises a plurality of either the male or female components of snap fasteners and the second attachment means comprises the corresponding component of a hook-and-loop engagement material". It is unclear how the first attachment means and the second attachment means would be able to engage if one is made of snaps and the other is made of hook-and-loop engagement material. For examination purposes, the second attachment means with be the corresponding either male or female components of the snap fasteners. 
Claims 11, 12, and 13 recite “first attachment means” and “second attachment means”. It is unclear if these structures are the same as “a first half set of attachment means” and “a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 5337933) in view of Kinskey et al (US 8875883), hereinafter Kinskey, Perkins et al. (US 20120261287), hereinafter Perkins.
Regarding Claim 1, Nunez teaches “A tool bag (Fig. 1 “tote bag 10A” and 2 “convertible article carrier 10”) comprising: a base (Fig. 2 “bottom portion 86”) with a back wall attached to a first edge of 
    PNG
    media_image1.png
    652
    314
    media_image1.png
    Greyscale
the base (Fig. 1 annotated and 2); a first side wall (Fig. 1, 2, and 3 {all annotated} “side flap 64”), adjacent to the back wall (Fig. 1 annotated and 2 “front rectangular flap 58”), and attached to a second edge of the base (Fig. 1, 2, and 3 {all annotated} “side flap 64”), said second edge being adjacent to said first edge (Fig. 1, 2, and 3 {all annotated} “side flap 64”); a second side wall (Fig. 1, 2, and 3 {all annotated} “side flap 76”), adjacent to the back wall (Fig. 1 and 2 annotated “front rectangular flap 58”) and opposite the first side wall (Fig. 1, 2, and 3 {all annotated} “side flap 64”), said second side wall (Fig. 1, 2, and 3 {all annotated} “side flap 76”) attached to a third edge of the base (Fig. 1, 2, and 3 {all annotated}), said third edge being adjacent to the first edge and opposite the second edge (Fig. 1, 2, and 3 {all annotated}); a front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular , 
    PNG
    media_image2.png
    400
    661
    media_image2.png
    Greyscale
flexibly attached to a fourth edge of the base (Fig. 1, 2, 
    PNG
    media_image3.png
    444
    660
    media_image3.png
    Greyscale
3, 4, and 5 {all annotated} “rear rectangular flap 84;” flexibly attached is being construed to mean the ability to move from the closed square configuration of Figure 1 to the flat configuration of Figure 2 and complete , said fourth edge being opposite the first edge and adjacent to each of said second and third edges (Fig. 1, 2, and 3 {all annotated}), said front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”) being releasably attached (Fig. 1, 2 and 3 {all annotated} “zippers associated with pull tabs 38,42;” col. 3 lines 54-56, “By unzipping the zippers associated with pull tabs 38,40,42,44 completely, the tote bag 10A may be completely unfolded into the open position shown in FIGS. 2 and 3”) to vertical edges (Fig. 1, 2, and 3 {all annotated}) of the first (Fig. 1, 2, and 3 {all annotated} “side flap 64”) and second side walls (Fig. 1, 2, and 3 {all annotated} “side flap 76”); a top (Fig. 1, 2, and 3 {all annotated} “lid flap 52”), flexibly attached (Fig. 1, 2, 3, 4, and 5 {all annotated} “rear rectangular flap 84;” flexibly attached is being construed to mean the ability to move from the closed square configuration of Figure 1 to the flat configuration of Figure 2 and complete wrap around configuration of Figures 4 and 5) to the front wall 
    PNG
    media_image4.png
    464
    730
    media_image4.png
    Greyscale
(Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”) and releasably attached (Fig. 1, 2, and 3 {all annotated} “zippers associated with pull tabs 38,42;” col. 3 lines 54-56, “By unzipping the zippers associated with pull tabs 38,40,42,44 completely, the tote bag 10A may be completely unfolded into the open position shown in FIGS. 2 and 3.”) to top edges (Fig. 1, 2, and 3 {all annotated} “side flap 64”) of the first (Fig. 1, 2, and 3 {all annotated} “side flap 64”) and second side walls (Fig. 1, 2, and 3 {all annotated} “side flap 76”); wherein a user can release (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84,” “lid flap 52,” and “zippers associated with pull tabs 38,40;” col. 3 lines 54-38,40,42,44 completely, the tote bag 10A may be completely unfolded into the open position shown in FIGS. 2 and 3;” When zipper pull tabs 40 and 44 are left zipped completely closed as seen in Figure 1 and pull tabs 38 and 42 are completely unzipped as seen in figure 2, the tool bag 10A is in the released configuration to access the interior surfaces of 76, 64, 85, 84, and 52) the front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”) and/or the top (Fig. 1, 2 and 3 {all annotated} “lid flap 52”) from the first (Fig. 1, 2 and 3 {all annotated} “side flap 64”) and second side walls (Fig. 1, 2 and 3 {all annotated} “side flap 76”) in order to access the interior surfaces (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84,” “lid flap 52,” and “zippers associated with pull tabs 38,40;” col. 3 lines 54-56, “By unzipping the zippers associated with pull tabs 38,40,42,44 completely, the tote bag 10A may be completely unfolded into the open position shown in FIGS. 2 and 3;” When zipper pull tabs 40 and 44 are left zipped completely closed as seen in Figure 1 and pull tabs 38 and 42 are completely unzipped as seen in Figure 2, the tool bag 10A is in the released configuration to access the interior surfaces of 76, 64, 85, 84, and 52) of the tool bag (Fig. 1 “ tote bag 10A” and 2 “convertible article carrier 10”); the tool bag (Fig. 1 “ tote bag 10A” and 2 “convertible article carrier 10”) further comprising an attachment system (Fig. 2 and 7; col 4 lines 19-35, both of the first and second rectangular side flaps 64, 76 may bear snap fasteners 78 engageable with mating snap fasteners 78 of the interchangeable panels 70,72,74 for carrying articles attached thereto via securing means 80) of each of the first (Fig. 1, 2, and 3 {all annotated} “side flap 64”) and second side walls (Fig. 1, 2, and 3 {all annotated} “side flap 76”).”
Nunez does not teach “an attachment system selected from MOLLE-type attachment straps and PALS-type webbing areas on the interior surface of each of the first and second side walls, back wall, front wall, and top.”
Kinskey teaches a tool holder for a tool bag. Kinskey further teaches “an attachment system (Fig. 9 “tool holder 10” col. 6 lines 48-55) of each of the first and second sidewalls, back wall, front wall, and top (Fig. “tool holder 10” col. 6 lines 48-63 teaches that a tool holder can be attached to any side panel or lid panel of a tool bag, and a person having ordinary skill in the art would be able to add panels to “rear rectangular flap 84,” “lid flap 84,” and “front rectangular flap 58” of Nunez’s “tote bag 10A” utilize all surface with having a removable attachment for organizing, storing, or carrying a group of tools or transport tools to and from a work site for a specific job to be able to quickly and efficiently locate a specific tool when needed [col. 1 lines 19-28]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunez to incorporate the teachings of Kinskey to include “tool holder 10” being removably attached to any side or lid panel of Kinskey to add panels to “rear rectangular flap 84,” “lid flap 52” and “front rectangular flap 58” of Nunez’s “tote bag 10A” utilize all surface with having a removable attachment for organizing, storing, or carrying a group of tools or transport tools to and from a work site for a specific job to be able to quickly and efficiently locate a specific tool when needed [col. 1 lines 19-28].
Nunez does not teach “selected from MOLLE-type attachment straps and PALS-type webbing areas on the interior surface.”
Perkins teaches a carrier for equipment. Perkins further teaches “selected from MOLLE-type attachment straps and PALS-type webbing areas on the interior surface (Fig. 3 and 5A; [0040] “inner face of rear panel 58 includes multiple Molle (or PALS) loops 82 attached;” [0039] 82 of hook and loop material).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunez-Kinskey to incorporate the teachings of Perkins to include the MOLLE (or PALS) loops found on the inner surfaces of Perkins to the “tool holder 10” (Kinskey) located at the “front rectangular flap 58,” “rear rectangular flap 84,” and “lid flap 52” of Nunez’s “tote bag 10A”/“convertible article carrier 10” and to the respective “interchangeable panel 70,72,74” attached to 
The combination results in MOLLE (or PALS) loops being indirectly attached to interior surfaces of each of the back wall (front rectangular flap 58), first and second sidewalls (side flap 64 and side flap 76), front wall (rear rectangular flap 84), and top (lid flap 52).


    PNG
    media_image5.png
    400
    661
    media_image5.png
    Greyscale
Regarding Claim 2, Nunez teaches “The tool bag according to claim 1 (Fig. 1 “tote bag 10A” and 2 “convertible article carrier 10”), wherein the attachment (Fig. 2 and 3 fourth edge) between the base (“Fig. 2 “bottom portion 86”) and front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”) and the attachment between the front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”) and top (Fig. 1, 2, and 3 {all annotated} “lid flap 52”) are sufficiently flexible (sufficiently flexibly attached is being construed to mean the ability to move from the closed square configuration of Figure 1 to the flat configuration of Figure 2 and to the complete wrap around configuration of Figures 4 and 5) to enable the front wall (Fig. 1, 2 and 3 {all annotated} “rear rectangular flap 84”) and/or top (Fig. 1, 2 and 3 {all annotated} “lid flap 52”) to hang vertically over the edge of a horizontal surface on which the base rests (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84” and “lid flap 52;” Fig. 4 and 5 show the ability to flex completely around a waist giving evidence that the “rear rectangular flap 84” and “lid flap 52” would be able to hand vertically over the edge of a horizontal surface on which the “base 86” rest).” 
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 5337933) in view of Kinskey (US 8875883), Perkins (US 20120261287), and Becker (US 10264874).
Regarding Claim 8, Nunez teaches a tool bag (Fig. 1 “tote bag 10A” and 2 “convertible article carrier 10”) comprising: a base (Fig. 2 “bottom portion 86”) with a back wall (Fig. 1 annotated and 2 “front rectangular flap 58”) attached to a first edge of the base (Fig. 1 annotated and 2); a first side wall (Fig. 1, 2, and 3 {all annotated} “side flap 64”), adjacent to the back wall (Fig. 1 annotated and 2 “front rectangular flap 58”), and attached to a second edge of the base (Fig. 1, 2, and 3 {all annotated} “side flap 64”), said second edge being adjacent to said first edge (Fig. 1, 2, and 3 {all annotated} “side flap 64”); a second side wall (Fig. 1, 2, and 3 {all annotated} “side flap 76”), adjacent to the back wall (Fig. 1 and 2 annotated “front rectangular flap 58”), and opposite the first side wall (Fig. 1, 2, and 3 {all annotated} “side flap 64”), said second side wall (Fig. 1, 2, and 3 {all annotated} “side flap 76”) attached to a third edge of the base (Fig. 1, 2, and 3 {all annotated}), said third edge being adjacent to the first edge and opposite the second edge (Fig. 1, 2, and 3 {all annotated}); a front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”), flexibly attached to a fourth edge of the base (Fig. 1, 2, 3, 4, and 5 {all annotated} “rear rectangular flap 84;” flexibly attached is being construed to mean the ability to move from the closed square configuration of Figure 1 to the flat configuration of Figure 2 and complete wrap around configuration of Figures 4 and 5), said fourth edge being opposite the first edge and adjacent to each of said second and third edges (Fig. 1, 2, and 3 {all annotated}), said front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”) being releasably attached (Fig. 1, 2 and 3 {all annotated} “zippers associated with pull tabs 38,42;” col. 3 lines 54-56, “By unzipping the zippers associated with pull tabs 38,40,42,44 completely, the tote bag 10A may be completely unfolded into the open position shown in FIGS. 2 and 3”) to vertical edges (Fig. 1, 2, and 3 {all annotated}) of the first (Fig. 1, 2, and 3 {all annotated} “side flap 64”) and second side walls (Fig. 1, 2, and 3 {all annotated} “side flap 76”); a top (Fig. 1, 2, and 3 {all annotated} “lid flap 52”), flexibly attached (Fig. 1, 2, 3, 4, and 5 {all annotated} “rear rectangular flap 84;” flexibly attached is being construed to mean the ability to move from the closed square configuration of Figure 1 to the flat configuration of Figure 2 and complete wrap around configuration of Figures 4 and 5) to the front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”) and releasably attached (Fig. 1, 2, and 3 {all annotated} “zippers associated with pull tabs 38,42;” col. 3 lines 54-56, “By unzipping the zippers associated with pull tabs 38,40,42,44 completely, the tote bag 10A may be completely unfolded into the open position shown in FIGS. 2 and 3.”) to top edges (Fig. 1, 2, and 3 {all annotated} “side flap 64”) of the first (Fig. 1, 2, and 3 {all annotated} “side flap 64”) and second side walls (Fig. 1, 2, and 3 {all annotated} “side flap 76”); wherein a user can release (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84,” “lid flap 52,” and “zippers associated with pull tabs 38,40;” col. 3 lines 54-56, “By unzipping the zippers associated with pull tabs 38,40,42,44 completely, the tote bag 10A may be completely unfolded into the open position shown in FIGS. 2 and 3;” When zipper pull tabs 40 and 44 are left zipped completely closed as seen in Figure 1 and pull tabs 38 and 42 are completely unzipped as seen in figure 2, the tool bag 10A is in the released configuration to access the interior surfaces of 76, 64, 85, 84, and 52) the front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”) and/or the top (Fig. 1, 2 and 3 {all annotated} “lid flap 52”) from the first (Fig. 1, 2 and 3 {all annotated} “side flap 64”) and second side walls (Fig. 1, 2 and 3 {all annotated} “side flap 76”) in order to access the interior surfaces (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84,” “lid flap 52,” and “zippers associated with pull tabs 38,40;” col. 3 lines 54-56, “By unzipping the zippers associated with pull tabs 38,40,42,44 completely, the tote bag 10A may be completely unfolded into the open position shown in FIGS. 2 and 3;” When zipper pull tabs 40 and 44 are left zipped completely closed as seen in Figure 1 and pull tabs 38 and 42 are completely unzipped as seen in Figure 2, the tool bag 10A is in the released configuration to access the interior surfaces of 76, 64, 85, 84, and 52) of the tool bag (Fig. 1 “ tote bag 10A” and 2 “convertible article carrier 10”); wherein the interior surfaces of first (Fig. 1, 2, and 3 {all annotated} “side flap 64”) and second side walls (Fig. 1, 2, and 3 {all annotated} “side flap 76”) comprises a first half set of attachment means (Fig. 2 and 7; col 4 lines 19-35, both of the first and second rectangular side flaps 64, 76 may bear snap fasteners 78); the tool bag further comprising one or more removable panels sized to be compatible with the interior surfaces of first and second side walls (Fig. 2 and 7; col 4 lines 19-35, both of the first and second rectangular side flaps 64, 76 may bear snap fasteners 78 engageable with mating snap fasteners 78 of the interchangeable panels 70,72,74 for carrying articles attached thereto via securing means 80) and wherein a first surface of said one or more removable panels comprises a second half set of attachment means designed and positioned to releasably engage with the first half set of attachment means (Fig. 2 and 7; col 4 lines 19-35, both of the first and second rectangular side flaps 64, 76 may bear snap fasteners 78 engageable with mating snap fasteners 78 of the interchangeable panels 70,72,74) and a second surface of said one or more removable panels (Fig. 2 and 7 interchangeable panels 70,72,74) comprises an accessory attachment system (Fig. 2 and 7 securing means 80).
Nunez does not teach wherein the interior surfaces of one or more of the back wall, first and second side walls, front wall, and top comprises a first half set of attachment means; wherein the interior surfaces any of the back wall, first and second side walls, front wall, and top that does not comprise a first half set of attachment means comprises an accessory attachment system selected from MOLLE-type attachment straps and PALS-type webbing areas; the tool bag further comprising one or more removable panels sized to be compatible with the interior surfaces of the back wall, first and second side walls, front wall, and/or top and wherein a first surface of said one or more removable panels comprises a second half set of attachment means designed and positioned to releasably engage with the first half set of attachment means and a second surface of said one or more removable panels comprises an accessory attachment system selected from MOLLE-type attachment straps and PALS-type webbing areas.
Kinskey teaches wherein the interior surfaces of one or more of the back wall, first and second side walls, front wall, and top (Fig. “tool holder 10” col. 6 lines 48-63 teaches that a tool holder can be attached to any side panel or lid panel of a tool bag, and a person having ordinary skill in the art would be able to add panels to “rear rectangular flap 84,” “lid flap 84,” and “front rectangular flap 58” of Nunez’s “tote bag 10A” utilize all surface with having a removable attachment for organizing, storing, or carrying a group of tools or transport tools to and from a work site for a specific job to be able to quickly and efficiently locate a specific tool when needed [c. 1 l. 19-28]) comprises a first half set of attachment means ([c.6 l.48-64] example, a tool holder 10 as described above can also include attachment elements such that the tool holder 10 can be removably attached to a side panel or lid panel of a tool bag. Removable attachment can be by any suitable means and exemplary attachment elements can include adhesives, fasteners such as snaps, buttons, zippers, hook and loop fasteners, tracks, tongue-and-groove, friction from adjacent side panels, and combinations thereof. For example as shown in FIG. 9, removable attachment elements 82a, 82b, 82c, 82d can be disposed on the tool holder 10, including on a back side of the main panel 15 of the tool holder 10. Corresponding removable attachment elements 92a, 92b, 94c, 92d can be disposed on a side panel 91 of a tool bag 90. The removable attachment elements 82a-d can comprise
loops and the removable attachment elements 92a-d can comprise hooks, or vice versa); the tool bag further comprising one or more removable panels sized to be compatible with the interior surfaces of the back wall, first and second side walls, front wall, and/or top (Fig. “tool holder 10” col. 6 lines 48-63 teaches that a tool holder can be attached to any side panel or lid panel of a tool bag, and a person having ordinary skill in the art would be able to add panels to “rear rectangular flap 84,” “lid flap 84,” and “front rectangular flap 58” of Nunez’s “tote bag 10A” utilize all surface with having a removable attachment for organizing, storing, or carrying a group of tools or transport tools to and from a work site for a specific job to be able to quickly and efficiently locate a specific tool when needed [c. 1 l. 19-28]) and wherein a first surface of said one or more removable panels comprises a second half set of attachment means designed and positioned to releasably engage with the first half set of attachment means ([c.6 l.48-64] example, a tool holder 10 as described above can also include attachment elements such that the tool holder 10 can be removably attached to a side panel or lid panel of a tool bag. Removable attachment can be by any suitable means and exemplary attachment elements can include adhesives, fasteners such as snaps, buttons, zippers, hook and loop fasteners, tracks, tongue-and-groove, friction from adjacent side panels, and combinations thereof. For example as shown in FIG. 9, removable attachment elements 82a, 82b, 82c, 82d can be disposed on the tool holder 10, including on a back side of the main panel 15 of the tool holder 10. Corresponding removable attachment elements 92a, 92b, 94c, 92d can be disposed on a side panel 91 of a tool bag 90. The removable attachment elements 82a-d can comprise loops and the removable attachment elements 92a-d can comprise hooks, or vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunez to incorporate the teachings of Kinskey to include “tool holder 10” being removably attached via attachment elements including adhesives, fasteners such as snaps, buttons, zippers, hook and loop fasteners, tracks, tongue-and-groove, friction from adjacent side panels, and combinations thereof to any side or lid panel of Kinskey to add panels to “rear rectangular flap 84,” “lid flap 52” and “front rectangular flap 58” of Nunez’s “tote bag 10A” and have all the panels connected via attachment elements including adhesives, fasteners such as snaps, buttons, zippers, hook and loop fasteners, tracks, tongue-and-groove, friction from adjacent side panels, and combinations thereof utilize all surface with having a removable attachment for organizing, storing, or carrying a group of tools or transport tools to and from a work site for a specific job to be able to quickly and efficiently locate a specific tool when needed [col. 1 lines 19-28]. 
The combination does not teach wherein the interior surfaces any of the back wall, first and second side walls, front wall, and top that does not comprise a first half set of attachment means comprises an accessory attachment system selected from MOLLE-type attachment straps and PALS-type webbing areas; a second surface of said one or more removable panels comprises an accessory attachment system selected from MOLLE-type attachment straps and PALS-type webbing areas.
Perkins teaches wherein the interior surfaces that does not comprise a first half set of attachment (Fig. 3 annotated snaps) means comprises an accessory attachment system selected from MOLLE-type attachment straps and PALS-type webbing areas (Fig. 3 and 5A; [0040] “inner face of rear panel 58 includes multiple Molle (or PALS) loops 82 attached;” [0039] 82 of hook and loop material).

    PNG
    media_image6.png
    644
    844
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Perkins to include the MOLLE (or PALS) loops found on the inner surfaces around but not where snaps are located of Perkins to the “tool holder 10” (Kinskey) located on the “front rectangular flap 58,” “rear rectangular flap 84,” and “lid flap 52” of Nunez’s “tote bag 10A”/“convertible article carrier 10” around the removable attachments (Kinskey) to ensure that needed equipment will not be lost and to prevent damage to tools [Perkins 0001].
The combination does not teach a second surface of said one or more removable panels comprises an accessory attachment system selected from MOLLE-type attachment straps and PALS-type webbing areas.
Becker teaches removable panels attached to a surface via MOLLE-compatible surface on its back surface and the front of the removable panel having MOLLE-compatible surface for securing articles. Becker further teaches a second surface (Fig. 9 front side 20f) of said one or more removable panels (Fig. 1 front panel 20 and back panel 15) comprises an accessory attachment system selected from MOLLE-type attachment straps and PALS-type webbing areas (Fig. 12 &13 [c. l.] In use, the back side (15b) of the back panel (15) is attached to a MOLLE-compatible load-bearing platform (30) such as a vest using the straps (35), and MOLLE pouches (25) containing the loadouts (10) are attached to the front side (20.f) of the front panel (20) using straps of the MOLLE pouches (25).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Becker to change the independent securing means 80 to the webless MOLLE-compatible surface (Nunez) as seen by the webless MOLLE-compatible surface on the front side 20f of front panel 20 to ensure that needed equipment will not be lost and to prevent damage to tools. 

Regarding Claim 9, the combination teaches wherein the attachment means is selected from the group consisting of hook and loop fasteners, snaps, and zippers ([c.6 l.48-64] example, a tool holder 10 as described above can also include attachment elements such that the tool holder 10 can be removably attached to a side panel or lid panel of a tool bag. Removable attachment can be by any suitable means and exemplary attachment elements can include adhesives, fasteners such as snaps, buttons, zippers, hook and loop fasteners, tracks, tongue-and-groove, friction from adjacent side panels, and combinations thereof. For example as shown in FIG. 9, removable attachment elements 82a, 82b, 82c, 82d can be disposed on the tool holder 10, including on a back side of the main panel 15 of the tool holder 10. Corresponding removable attachment elements 92a, 92b, 94c, 92d can be disposed on a side panel 91 of a tool bag 90. The removable attachment elements 82a-d can comprise loops and the removable attachment elements 92a-d can comprise hooks, or vice versa ‘883).

Regarding Claim 10, the combination teaches wherein the attachment (Fig. 2 and 3 fourth edge) between the base (“Fig. 2 “bottom portion 86”) and front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”) and the attachment between the front wall (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84”) and top (Fig. 1, 2, and 3 {all annotated} “lid flap 52”) are sufficiently flexible (sufficiently flexibly attached is being construed to mean the ability to move from the closed square configuration of Figure 1 to the flat configuration of Figure 2 and to the complete wrap around configuration of Figures 4 and 5) to enable the front wall (Fig. 1, 2 and 3 {all annotated} “rear rectangular flap 84”) and/or top (Fig. 1, 2 and 3 {all annotated} “lid flap 52”) to hang vertically over the edge of a horizontal surface on which the base rests (Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84” and “lid flap 52;” Fig. 4 and 5 show the ability to flex completely around a waist giving evidence that the “rear rectangular flap 84” and “lid flap 52” would be able to hand vertically over the edge of a horizontal surface on which the “base 86” rest).

Regarding Claim 11, the combination teaches wherein the first attachment means comprises either the hook component or the loop component of a hook-and-loop engagement material and the second attachment means comprises the corresponding component of a hook-and-loop engagement material ([c.6 l.48-64] example, a tool holder 10 as described above can also include attachment elements such that the tool holder 10 can be removably attached to a side panel or lid panel of a tool bag. Removable attachment can be by any suitable means and exemplary attachment elements can include hook and loop fasteners. For example as shown in FIG. 9, removable attachment elements 82a, 82b, 82c, 82d can be disposed on the tool holder 10, including on a back side of the main panel 15 of the tool holder 10. Corresponding removable attachment elements 92a, 92b, 94c, 92d can be disposed on a side panel 91 of a tool bag 90. The removable attachment elements 82a-d can comprise loops and the removable attachment elements 92a-d can comprise hooks, or vice versa ‘883).

Regarding Claim 12, the combination teaches wherein the first attachment means comprises a plurality of either the male or female components of snap fasteners and the second attachment means comprises the corresponding component of the male or female components of snap fasteners ([c.6 l.48-64] example, a tool holder 10 as described above can also include attachment elements such that the tool holder 10 can be removably attached to a side panel or lid panel of a tool bag. Removable attachment can be by any suitable means and exemplary attachment elements can include fasteners such as snaps. For example as shown in FIG. 9, removable attachment elements 82a, 82b, 82c, 82d can be disposed on the tool holder 10, including on a back side of the main panel 15 of the tool holder 10. Corresponding removable attachment elements 92a, 92b, 94c, 92d can be disposed on a side panel 91 of a tool bag 90. ‘883).

Regarding Claim 13, the combination teaches wherein the first attachment means comprises one half of a zipper and the second attachment means comprises the corresponding half of a zipper ([c.6 l.48-64] example, a tool holder 10 as described above can also include attachment elements such that the tool holder 10 can be removably attached to a side panel or lid panel of a tool bag. Removable attachment can be by any suitable means and exemplary attachment elements can include fasteners such as zippers. For example as shown in FIG. 9, removable attachment elements 82a, 82b, 82c, 82d can be disposed on the tool holder 10, including on a back side of the main panel 15 of the tool holder 10. Corresponding removable attachment elements 92a, 92b, 94c, 92d can be disposed on a side panel 91 of a tool bag 90. ‘883).

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Applicant argues under Claim Rejections-35 USC 112 “The Office has rejected claim 1 of the instant application on the grounds that there is insufficient antecedent basis for the terms "MOLLE-type attachment straps and PALS- type webbing areas." Applicant respectfully disagrees and directs the Office's attention to paragraph three of the Detailed Description of the Invention, which clearly defines these terms. Specifically, according to the specification, "MOLLE-type attachment straps" refer to Module Lightweight Load Carrying Equipment technology as exemplified in U.S. Pat. No. 5,724,707, issued March 10, 1998 and "PALS-type webbing" refers to Pouch Attachment Ladder System, a well-known grid of webbing that is used to attach smaller equipment onto load-bearing platforms, such as vests and backpacks. As these terms are defined in the specification, Applicant respectfully requests withdrawal of this rejection,” and examiner replies in regards to "MOLLE-type attachment straps" and "PALS-type webbing" the structures are indefinite as shown by MPEP 2173.05(b)(III)(E) “The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).”
Applicant argues under A. Nunez Teaches Away from a Tool Bag that “Regarding the preamble language in Applicant's claims, Applicant asserts that the term "tool bag" in the preamble does not merely state a purpose or intended use for the invention. "The determination of whether a preamble limits a claim is made on a case- by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim." MPEP §2111.02, citing Catalina Mktg. Int'l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002),” and examiner replies that “a multipurpose tote bag-whose interior is adapted for carrying and storing articles, such as but not limited to mechanical tools, electronic and 
Applicant argues under A. Nunez Teaches Away from a Tool Bag that “As in Kropa, every article comprising a base with a back wall, two side walls, a front wall, and a top is not a "tool bag." Accordingly, the preamble serves to further define the structure of the claimed article. Further, the term "tool bag" is not limited to only the preamble in Applicant's claim 1. It appears also in the body of the claim in the seventh clause: "wherein a user can release the front wall and/or the top from the first and second side walls in order to access the interior surfaces of the tool bag.",” and examiner replies that Nunez teaches a “a multipurpose tote bag-whose interior is adapted for carrying and storing articles, such as but not limited to mechanical tools, electronic and telecommunication tools, and carpentry and electrical tools, and for providing a plurality of access means to the tools” [c.2 l. 30-34] and that it further teaches in Fig. 1, 2, and 3 {all annotated} “rear rectangular flap 84,” “lid flap 52,” and “zippers associated with pull tabs 38,40;” col. 3 lines 54-56, “By unzipping the zippers associated with pull tabs 38,40,42,44 completely, the tote bag 10A may be completely unfolded into the open position shown in FIGS. 2 and 3;” When zipper pull tabs 40 and 44 are left zipped completely closed as seen in Figure 1 and pull tabs 38 and 42 are completely unzipped as seen in figure 2, the tool bag 10A is in the released configuration to access the interior surfaces of 76, 64, 85, 84, and 52.
Applicant argues under A. Nunez Teaches Away from a Tool Bag that “As the full quote makes clear, the Nunez reference does not teach a "tote bag adapted for carrying and storing tools." Rather, it discloses a multipurpose, convertible article that has the functions of a tote bag AND an apron AND a therapeutic belt. This is the essence of the Nunez invention, that it incorporates all three of these features into a single device,” and examiner replies that applicant used the transitional phrase “comprising” which allows the prior art to have structures that the claimed invention does not and it may have additional functions that the claimed invention does not claim. 1 Nunez does teach that “a multipurpose tote bag-whose interior is adapted for carrying and storing articles, such as but not limited to mechanical tools, electronic and telecommunication tools, and carpentry and electrical tools, and for providing a plurality of access means to the tools” [c.2 l. 30-34].
Applicant argues under A. Nunez Teaches Away from a Tool Bag that Nunez 1:28-33 and 1:18-22 teaches away from the tool bag and Nunez explains disadvantages to tool bags and further states that his invention eliminates the characteristic disadvantages of present article carriers such as tool bags, the Examiner replies that the preamble language of “tool bag” does not render the structure of Nunez from reading on the body of the claim. Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. MPEP 2111.02 II. Here, “tool” is used to state a purpose or intended use for the invention. Further, nothing in the disclosure of Nunez leads away from the claimed invention as is required by a teaching away, as Nunez explicitly discloses a tote bag 10A adapted for carrying and storing tools T (see fig. 1 and 2, C. 2 L. 30-35, and C. 4 L. 29-30). MPEP 2141.02 VI. The cited passages by the applicant of Nunez simply provide benefits of the prior art invention over existing article carriers.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues under B The Proposed Combination … that “The Office's proposed modification of replacing the buckle and loop of Nunez with a tool holder of Kinskey would change the principle of operation of Nunez from a means of securing the device in the belt-like configuration intended to a means for securing equipment to the interior surfaces of the front and lid flaps. Accordingly, the proposed modification or combination of Nunez and Kinskey does not render the claims of the instant invention prima facie obvious.,” and examiner replies that the including “tool holder 10” being removably attached to any side or lid panel of Kinskey to add panels to “rear rectangular flap 84,” “lid flap 52” and “front rectangular flap 58” of Nunez’s “tote bag 10A” utilize all surface with having a removable attachment for organizing, storing, or carrying a group of tools or transport tools to and from a work site for a specific job to be able to quickly and efficiently locate a specific tool when needed [col. 1 lines 19-28] and the additions of the panels would not render the tote bag 10A from becoming a belt for the panels are removable. One of ordinary skill I the art would be able to remove the panels, secure the belt around one’s waist, and reattach the panels.
Applicant argues under C. The Proposed Combination … “The Office's proposed modification of Nunez by adding the tool holder of Kinskey to flaps 52, 58, and 84 would both interfere with the buckle and loop of flaps 52 and 58, used to secure the device in the belt-like configuration shown in FIG. 4 and generally prevent the device from being placed in the belt-like configuration of FIG. 4. This is a crucial feature of the Nunez invention. The whole point of the Nunez design is that it is a "multipurpose, convertible article characterized in that it is: a multipurpose tote bag... an apron... and a therapeutic belt." Nunez 2:28-38. Nunez reiterates, "it is a principal object of the invention to provide a convertible article carrier that is essentially a tote bag convertible to an In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the including “tool holder 10” being removably attached to any side or 
Applicant argues under D. Claim 2 “As noted above, placing the tool holder of Kinskey (with or without the modification of adding the MOLLE/PALS system of Perkins) on the Nunez flaps 52, 58, and 84 would defeat the purpose of Nunez in that it would prevent the configuration of the article in the belt-like format. Without the tool holders, however, there would be no value in having the rear rectangular flap 84 or lid flap 52 hanging over the edge of a horizontal surface.,” examiner replies that the including “tool holder 10” being removably attached to any side or lid panel of Kinskey to add panels to “rear rectangular flap 84,” “lid flap 52” and “front rectangular flap 58” of Nunez’s “tote bag 10A” utilize all surface with having a removable attachment for organizing, storing, or carrying a group of tools or transport tools to and from a work site for a specific job to be able to quickly and efficiently locate a specific tool when needed [col. 1 lines 19-28] and the additions of the panels would not render the tote bag 10A from becoming a belt for the panels are removable. One of ordinary skill I the art would be able to remove the panels, secure the belt around one’s waist, and reattach the panels. And that Nunez is sufficiently flexibly attached is being construed to mean the ability to move from the closed square configuration of Figure 1 to the flat configuration of Figure 2 and to the complete wrap around configuration of Figures 4 and 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2111.03(I) COMPRISING The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.